        Case 9:20-cv-00136-DLC Document 37 Filed 02/24/21 Page 1 of 2



                 IN THE UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF MONTANA
                          MISSOULA DIVISION

LONNY DUNLUCK, AARON                             CV 20–136–M–DLC
ANDERSON, ROBERTO MERAZ-
AVILA, JASON MATHIASON, and
DAVID PURDY,
                                                         ORDER
                     Plaintiffs,

        vs.

ASSICURAZIONI GENERALI S.P.A.
– UK BRANCH,

                     Defendant.

ASSICURAZIONI GENERALI S.P.A.
– UK BRANCH,

                      Counter-Plaintiff,

       vs.

LONNY DUNLUCK, AARON
ANDERSON, ROBERTO MERAZ-
AVILA, JASON MATHIASON,
DAVID PURDY and VITALITY
NATURAL HEALTH LLC,

                    Counter-Defendants.



      The Court is set to conduct a preliminary pretrial conference in the above-

captioned matter on February 26, 2021. (Doc. 24 at 2.) In advance of this

                                           1
         Case 9:20-cv-00136-DLC Document 37 Filed 02/24/21 Page 2 of 2



conference, the parties were ordered to file a statement of stipulated facts on or

before February 19, 2021. (Id. at 3.) The parties did not meet this deadline,

instead filing a notice that they “are unable to finalize and file that Statement . . . as

directed by the Court’s January 5, 2021 Order.” (Doc. 34.) No extension of the

deadline was sought. It is now 5 days past this deadline, two days before the

preliminary pretrial conference, and a statement of stipulated facts remains unfiled.

      Accordingly, IT IS ORDERED that the parties shall file a statement of

stipulated facts in accordance with Local Rule 16.2(b)(3) and this Court’s prior

order (Doc. 24) before 12:00 P.M. M.S.T. February 25, 2021.

      DATED this 24th day of February, 2021.




                                            2
